DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 7/18/2022 have been fully considered but they are not persuasive. 
Regarding claim 11, 16, the applicant argues that the reference of Smith fails to disclose that the DAS is a separate system or network that is capable of integrating radio services of the CBSD.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., DAS is a separate system or network that is capable of integrating radio services of the CBSD) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments, see remark, filed on 7/18/2022 with respect to the rejection(s) of claim(s) 11, 16 under 103 Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-12 and 16-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the copending Application No. 16/819,337 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are performed to pairwise functions for allocating shared resources in a spectrum shared system (SSS). While the claims in the instant application are directed toward a controller within a SSS and the co-pending claims are directed toward an operating node of a distributed antenna system (DAS), they are performing matched functions that are not considered to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knisely et al. (Pub No.: 2017/0208454) in view of Smith (Pub No.: 2017/0238136).
Regarding claim 11, Knisely et al. discloses a method of allocating shared radio resources in a spectrum shared system (SSS), the method comprising: 3 
obtaining, by a system controller (read as the SAS 1 in fig. 5) of the SSS (read as spectrum sharing system 500 in fig. 5), interoperating information (read as capability information in para. 0063, 0064) from any one of at least one radio service device (read as radio access node/network in para. 0053) of the SSS and a node unit of a distributed antenna system (DAS) communicatively connected to the at least one radio service device and capable of integrating radio services of the at least one radio service device (Note: alternative language in underlined portion) (Knisely et al. see fig. 5, SAS1 502; CBSD1-4 504; para. 0051, 0053, 0055, 0063, 0064; …aspects of the present disclosure propose techniques for allowing Shared Spectrum system SASs to identify compatible radio access networks (e.g., CBRS CBSDs) and optimize the assignment of radio resources among them based on capability information supplied by radio access nodes/networks (e.g., CBRS CBSDs or CBSD Domain Proxies).). Thus, the radio access node/network supplies/transmit capability information to the SAS to identify the compatibility/interoperation with the radio access nodes/networks, wherein capability information comprises identification information in para. 0063, 0064; and 
allocating, by the system controller of the SSS, the shared radio resources to the at least one radio service device and the (node unit), respectively, based on the interoperating information (Knisely et al. see fig. 6, step 606; para. 0053-0055; At 606, the SAS allocates the shared radio resources to the different entities based on the estimated compatibility... According to certain aspects, allocating radio access networks that are less compatible different shared resources helps reduce interference, thus improving reliability of these radio access networks. ). In other words, the radio access node/network receives the shared allocation resources based on the estimated compatibility and performs Tx/Rx communications using the allocated shared resources;
Knisely et al. do not explicitly teach to allocate the shared radio resources to the at least one radio service device and the DAS.
Smith discloses the feature for allocating the shared radio resources to the at least one radio service device and the DAS (Smith see fig. 22; para. 0043, 0269, 0270, 0281; The citizens broadband radio service (CBRS) is to be governed by a three-tier authorization mechanism and/or a three-tier spectrum sharing architecture under Spectrum Access System (SAS) control. In para. 0281, …The inclusion and use of an eLBS FID component may greatly improve the determination of the latitude, longitude, and altitude of a CBSD 2202 node and/or its antennas (e.g., in a DAS environment).). Thus, the CBSD in SAS and its antennas in DAS environment is to be governed by a three-tier authorization mechanism and a three-tier spectrum sharing architecture under SAS control or allocation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Knisely et al. and to implement with the feature as taught by Smith for performing spectrum sharing among CBSD(s) in SAS and its respective antennas in DAS environment by the Spectrum Access System (SAS).
The motivation would be to improve transmission efficiency.
Regarding claim 12, Knisely et al. discloses the feature wherein the obtaining of the interoperating information comprises: obtaining, by the system controller of the SSS, the interoperating information from the at least one radio service device (Knisely et al. see para. 0053); and the interoperating information comprises information about at least two of an interoperating state of the at least one radio service device and the DAS, an indication of radio access technology (RAT) provided by the at least one radio service device through the DAS, operation parameters associated with the RAT, and a geographic location (Knisely et al. see para. 0058-0064).
Regarding claim 16, Knisely et al. discloses a method of allocating shared radio resources in a spectrum shared system (SSS), the method comprising: 
obtaining, by a system controller (read as the SAS 1 in fig. 5) of the SSS(read as spectrum sharing system 500 in fig. 5), virtualized radio service device information (read as capability information defined in para. 0058-0064) from any one of at least one radio service device (read as radio access node/network in para. 0053) of the SSS and a node unit of a distributed antenna system (DAS) communicatively connected to the at least one radio service device and capable of integrating radio services of the at least one radio service device (Note: alternative language in underlined portion) (Knisely et al. see fig. 5, SAS1 502; CBSD1-4 504; para. 0051, 0053, 0055, 0063, 0064; …aspects of the present disclosure propose techniques for allowing Shared Spectrum system SASs to identify compatible radio access networks (e.g., CBRS CBSDs) and optimize the assignment of radio resources among them based on capability information supplied by radio access nodes/networks (e.g., CBRS CBSDs or CBSD Domain Proxies).). The capability information comprises various types of information, such as a radio technology in use at the radio access node (e.g., LTE) (in para. 0058) and comprise timing and synchronization capabilities (e.g., capability to synchronize to a global navigation satellite system (GNSS) (in para. 0061), and comprise radio access technology operating parameters (e.g., TDD slot structure, silence intervals, etc.) (in para. 0062), etc.; and 
allocating, by the system controller of the SSS, the shared radio resources to the at least one radio service device and the (node unit), integrally, based on the virtualized radio service device information (Knisely et al. see fig. 6, step 606; para. 0053-0055; At 606, the SAS allocates the shared radio resources to the different entities based on the estimated compatibility... According to certain aspects, allocating radio access networks that are less compatible different shared resources helps reduce interference, thus improving reliability of these radio access networks. ). In other words, the radio access node/network receives the shared allocation resources based on the estimated compatibility and performs Tx/Rx communications using the allocated shared resources;
Knisely et al. do not explicitly teach to allocate the shared radio resources to the at least one radio service device and the DAS.
Smith discloses the feature for allocating the shared radio resources to the at least one radio service device and the DAS (Smith see fig. 22; para. 0043, 0269, 0270, 0281; The citizens broadband radio service (CBRS) is to be governed by a three-tier authorization mechanism and/or a three-tier spectrum sharing architecture under Spectrum Access System (SAS) control. In para. 0281, …The inclusion and use of an eLBS FID component may greatly improve the determination of the latitude, longitude, and altitude of a CBSD 2202 node and/or its antennas (e.g., in a DAS environment).). Thus, the CBSD in SAS and its antennas in DAS environment is to be governed by a three-tier authorization mechanism and a three-tier spectrum sharing architecture under SAS control or allocation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Knisely et al. and to implement with the feature as taught by Smith for performing spectrum sharing among CBSD(s) and its respective antennas in DAS environment by the Spectrum Access System (SAS).
The motivation would be to improve transmission efficiency.
Regarding claim 17, Knisely et al. discloses the feature wherein the virtualized radio service device information comprises information about at least two of an indication of radio access technology (RAT) that is integrally supported by the at least one radio service device and the DAS, operation parameters associated with the RAT, and a geographic location (Knisely et al. see 0058-0064). The capability information comprises various types of information, such as a radio technology in use at the radio access node (e.g., LTE) (in para. 0058) and comprise timing and synchronization capabilities (e.g., capability to synchronize to a global navigation satellite system (GNSS) (in para. 0061), and comprise radio access technology operating parameters (e.g., TDD slot structure, silence intervals, etc.) (in para. 0062), and etc.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 13-15, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cimpu et al. (Pub No.: 2019/0335336) discloses a method and network node for classification of interference connections between Citizens Broadband Radio Service Devices, CBSDs, in a wireless communication network are provided. According to one aspect, a method includes calculating an interference level, the calculation being based on whether two interfering CBSDs are operating in one of the alternate channels, adjacent channels and the same channel. The method also includes comparing the calculated interference level to a threshold to determine a classification of an interference connection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464